Simon Lynde plaint. agt John Trumbel junior Defendt in an action of the case for an account of One thousand five hundred foote of Merchantable pine boards laden by the sd Lynde on board the Catch *672SeaFlower bound [ 360 ] for Jamaica, whereof hee the sd Jn° Trumbel junior was Mar as per receipt may appeare with the produce thereof with all due damages according to attachmt dat. xbr 17th 1675. . . . The Jury . . . found for the plaint. nine pounds eighteen Shillings in mony & costs of Court twenty six Shillings & two pence.
Execucion issued Febro 16° 1675